





Exhibit No. (10)o




Outside Directors’ Compensation
(Effective January 1, 2017)




Each Outside Director of Kimberly-Clark Corporation will receive the following
compensation for his or her services as a director, in accordance with the terms
of the Corporation’s 2011 Outside Directors’ Compensation Plan, as amended (the
“Plan”). The compensation elements listed below supersede or are in lieu of all
other cash or stock options currently set out under the Plan:
•
A cash retainer in the amount of $100,000, payable in quarterly installments in
advance. No separate meeting fees will be payable for attending board and
committee meetings. Outside Directors joining the Board during the year will
receive the full quarterly amount of the annual retainer for the quarter in
which they join the Board and each quarter thereafter.

•
A grant of Restricted Share Units with a value of $180,000 on the grant date,
based on the closing price for the Corporation’s common stock on that date (the
“Grant Date Price”). This grant will be made effective as of the first business
day of the year. Outside Directors joining the Board during the year will
receive a pro-rata grant of Restricted Share Units upon the effective date of
their election to the Board.

•
The Chairman of each of the Audit, Management Development and Compensation, and
Nominating and Corporate Governance Committees will each receive an additional
grant of Restricted Share Units with a value of $20,000 based on the Grant Date
Price. This grant will be made effective as of the first business day of the
year.

•
The Lead Director will receive an additional grant of Restricted Share Units
with a value of $30,000 based on the Grant Date Price. This grant will be made
effective as of the first business day of the year.

•
The Restricted Period for the Restricted Share Units shall commence on the date
of grant and expire on the date each recipient retires from or otherwise
terminates service on the Board. The Restricted Share Units may not be
transferred during the Restricted Period.






